         Case 1:17-cr-00611-AT Document 675 Filed 06/29/20 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #: _________________
UNITED STATES OF AMERICA,                                         DATE FILED: _6/29/2020____


              -against-
                                                                      17 Cr. 611-12 (AT)
WESLEY MONGE,
                                                                            ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       On June 28, 2020, Defendant filed a motion for reduction of his sentence under 18 U.S.C.
§ 3582(c). ECF No. 674. It is ORDERED that by July 2, 2020, the Government shall respond
to Defendant’s motion.

       SO ORDERED.

Dated: June 29, 2020
       New York, New York
